Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rolling shutter camera system" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “determined exposure time stamp" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which exposure time stamp is being referred to “system exposure time stamp” or “the system exposure timestamp value”.
Claim 13 recites the limitation “the rolling shutter camera system" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “determined exposure time stamp" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which exposure time stamp is being referred to “system exposure time stamp” or “the system exposure timestamp value”.
Claim 21 recites the limitation “the rolling shutter camera system" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 12, 14-17 and 20 are also rejected because they are dependent from claims 1 and 13.
Allowable Subject Matter
Claims 1-21 are allowed. The prior art fails to teach or suggest “obtain a system exposure timestamp value corresponding to a system exposure timestamp, the system exposure timestamp determined by the rolling shutter camera pipeline for the captured image; obtain a barcode timestamp value corresponding to the barcode timestamp encoded in the bar code of the captured image; and determine an exposure timestamp error for the rolling shutter camera system by comparing the barcode timestamp value to the system exposure timestamp value.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US PGPUB 20120199655 to Fukuba teaches  a technique wherein an image of a moving barcode is picked up by a plurality of image pickup elements arranged in two dimensions, the moving distance of the barcode in an exposure time in the image corresponding to output values of the image pickup elements is calculated by converting the moving distance into the number of image pickup elements, a static image of the barcode is restored from a portion including the barcode in the aforementioned image using the moving distance and a difference value between the output values of the image pickup elements adjacent to each other, and the restored barcode is decoded, whereby the barcode is read from a barcode image blurred due to movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696